Citation Nr: 1016381	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  99-11 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left 
ankle disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran was a member of Reserves from November 1979 to 
December 2002, during which he performed Active Duty for 
Training from November 1979 to March 1980; from August 12 to 
August 26, 1989;  and from July 8 to July 22, 1995.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Atlanta, 
Georgia, that determined new and material evidence was not 
received to reopen the claim.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, in June 2009 for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny reopening of the 
claim, and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  A January 2002 Board decision denied entitlement to 
service connection for a left ankle disability, claimed as 
the residuals of a left ankle sprain, as there was no 
evidence of a currently diagnosed left ankle disorder.  In 
the absence of an appeal the January 2002 Board decision is 
final.

2.  The evidence submitted since the January 2002 Board 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

The January 2002 Board decision is final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a left ankle disorder.  
The claim is not reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1104 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
March 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter did not inform 
the Veteran why his prior claim was denied and what type 
evidence would be needed to reopen it.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Neither did the letter 
provided adequate notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted.  

The Board remanded the case for a curative VCAA notice.  A 
July 2009 AMC/RO letter provided sufficient Kent notice on 
new and material evidence.  Unfortunately, the AMC/RO letter 
referred to prior RO notices related to other claims that 
included notice of how disability ratings and effective dates 
are assigned.  That action did not meet the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In any event, 
the Board finds this did not prejudice the Veteran, as the 
decision below denies the benefit sought.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Thus, the 
purposes of a content-compliant notice were not frustrated, 
and any notice error to that effect is rendered harmless.  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While the Veteran 
may not have received full notice prior to the initial 
decision, after notice was provided, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim via the presentation of pertinent evidence and 
testimony.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Further, following issuance of the July 2009 AMC/RO 
letter, the claim was readjudicated on a de novo basis, as 
shown in the February 2010 Supplemental Statement of the 
Case.  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Legal Background

Service treatment records contain a July 20, 1993, clinical 
record that notes the Veteran was seen at a military camp 
clinic with complaints of a cut on the bottom of his left 
foot, as well as sore white areas between the toes of both 
feet.  He also complained of a rash in the groin area.  
Physical examination showed a one-inch long left foot cut, 
not deep, but possibly due to callused/hard skin on the ball 
of the left foot. The Veteran also had white areas between 
all toes of both feet, as well as dry chaffing skin in the 
groin area.  The cut on the foot was cleaned and dressed.  He 
was advised to change his socks every day, was placed on a 
soft-shoe profile for three days, and told not to wear boxer 
shorts for underwear.  An August 1993 quadrennial Reserve 
examination indicated the Veteran had a normal clinical 
evaluation, save some scars and onychomycosis of the left 
toenail.

A November 1993 DA Form 2173 indicates the Veteran had 
slipped off a truck twisting his ankle when he hit the 
ground.  It was also noted that he had been on inactive duty 
training with the Army Reserve on November 6, 1993, and that 
the injury was incurred in the line of duty.  He received 
treatment for a left ankle sprain in the emergency room of 
St. Mary's Hospital on November 7, 1993.  The diagnosis was 
sprained ankle.

The Veteran filed his original claim for VA compensation 
benefits on November 9, 1993.  In January 1994, he submitted 
a statement in support of claim, that was apparently 
completed by his treating doctor.  The statement indicates 
the Veteran was seen earlier that month for neck and ankle 
strains.  It was noted that he had a prior injury with recent 
aggravation.  Examination at that time revealed a neck muscle 
strain with mild muscle spasm.  The left ankle showed no 
swelling, but there was pain with range of motion.  The 
diagnoses were cervical muscle and ankle strains.  The 
Veteran was prescribed medication.

The Veteran underwent a VA fee-basis examination in January 
1999.  He described a history of low back and neck pain and 
other symptoms, for which he took medication.  He further 
said that he had a left ankle problem due to a sprain, a left 
foot laceration which had since healed, and head trauma which 
had since resolved.  On physical examination the Veteran was 
well developed.  His posture and gait were normal.  
Examination of the ankle joint showed no evidence of redness, 
heat, or swelling.  Active dorsiflexion was achieved to 20 
degrees bilaterally.  Plantar flexion was achieved to 45 
degrees bilaterally.  No pain or ankylosis was noted.  X-rays 
of the left ankle were noted to be normal.  The diagnosis was 
left ankle sprain.

An April 1999 rating decision denied entitlement to service 
connection for a left ankle disorder.  The RO determined the 
in-service left ankle sprain was an acute and transitory 
event that resolved without any chronic residuals.  As part 
of the record for the Veteran's appeal to the Board, private 
treatment records were secured from Rockdale Family Practice 
for the period 1994 to 1999.  In January 1994, the Veteran 
was seen with complaints of cervical and ankle strains.  
Examination of the left ankle revealed tenderness with 
inversion, otherwise normal.  There was no evidence of 
swelling or effusion.  The January 1994 clinical record 
showed a diagnosis of ankle strain.

At a June 1999 RO hearing, the Veteran conceded there was no 
post-service evidence of a chronic left ankle problem.  May 
1997 VA records note x-rays of the left ankle were normal.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24); 38 C.F.R. § 3.6(a), (d) (2009).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the National Guard of any state. 38 U.S.C.A. §§ 
101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 
3.6(c)(3) (2007).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

The Board determined the diagnosis of a left ankle sprain at 
the January 1999 VA examination was based solely on history, 
as the examination itself showed the left ankle was entirely 
normal.  The 2002 Board decision further determined there was 
no currently diagnosed left ankle disorder, let alone one 
related to the ankle sprain in service.  Board decisions are 
final as of the date issued.  38 C.F.R. § 20.1100(a).  The 
Veteran did not appeal the decision.  Thus it is final and 
binding on him.

New and Material Evidence

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered, except on the 
submission of new and material evidence  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.156(a).  "New" evidence means more than 
evidence that has not previously been included in the claims 
folder.  The evidence, even if new, must be material, in that 
it is evidence not previously of record that relates to an 
unestablished fact necessary to establish the claim, and 
which by itself or in connection with evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a); Prillaman v. Principi, 346 
F.3d 1362 (Fed. Cir. 2003).  In Evans v. Brown, 9 Vet. App. 
273, 284 (1996), the United States Court of Appeals for 
Veterans Claims United States Court of Appeals for Veterans 
Claims held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.  Moreover, if it is determined 
that new and material evidence has been submitted, the claim 
must be reopened and considered on the merits.  38 U.S.C.A. 
§ 38 U.S.C.A. § 5108.

The Court has further held that, in determining whether 
evidence is new and material, any new evidence submitted is 
presumed credible-that is, it is not tested for weight and 
credibility.  If the additional evidence presents a 
reasonable possibility that the claim could be allowed, the 
claim is accordingly reopened and the ultimate credibility or 
weight that is accorded such evidence is ascertained as a 
question of fact.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Analysis

The evidence added to the claims file since the 2002 Board 
decision consists of the Veteran's testimony at a January 
2007 RO hearing, his outpatient treatment records and, lay 
statements from his son and wife.  The Veteran waived initial 
RO review and consideration of those statements, so the Board 
may consider them in this decision.  See 38 C.F.R. § 20.1304.

At the hearing the representative asked the appellant if he 
in fact had arthritis in his left ankle or just pain, and the 
Veteran responded that he had joint pain all over his body.  
The representative in his closing statement nonetheless 
argued the Veteran had arthritis.  The RO decision review 
officer, in the statement of the case, noted that the 
Veteran's treatment records noted his complaints of chronic 
ankle pain but also noted the absence of a medical opinion 
that linked that pain to a specific left ankle disorder or 
his active service.

The medical records in the claims file do not indicate the 
Veteran is diagnosed with arthritis of the left ankle or any 
other left ankle disorder.  His treatment records note 
chronic complaints of cervical and lumbar spine pain and 
other maladies, but no findings of left ankle symptoms.

In his February 2010 statement, the Veteran's son states that 
the Veteran has daily bilateral ankle pain from "his 
accident in the military."  The Veteran's son's statement 
appears based solely on the premise previously rejected by 
the 2002 Board decision.  Thus, his statement is not new but 
in fact redundant.  Further, pain alone is not a disorder 
which may be service connected.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  A friend's 
statement notes the Veteran has an injured left and right 
ankle, and he has to use a cane and braces.  This statement 
does not, however, give the source of the putative injury or 
otherwise indicate it occurred during active service.

In sum, none of the evidence added to the file since 2002 
raises a reasonable possibility of proving the claim.  Thus, 
the Board is constrained to find new and material evidence 
has not been received.  38 C.F.R. § 3.156(a).

In light of the fact the Veteran has not carried his initial 
burden of submitting new and material evidence, the benefit-
of-the-doubt rule is not for application.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for a left ankle 
disorder.  The petition to reopen is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


